Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 2, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158386
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158386
                                                                    COA: 343116
                                                                    Macomb CC: 2003-002549-FC
  GERMIRA LAMAR CARTER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 9, 2018 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 2, 2019
           s0624
                                                                               Clerk